Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of August 15,
2013 (the “Effective Date”) by and between C&J Energy Services, Inc., a Delaware
corporation (the “Company”), and Donald J. Gawick (“Executive”). Casedhole
Holdings, Inc. (“Casedhole”) enters this Agreement for the limited purposes of
acknowledging and agreeing to Section 10.14 below.

RECITALS

WHEREAS, Executive and Casedhole, an affiliate of the Company, entered into that
certain Employment Agreement effective as of March 24, 2010, as amended by that
certain First Amendment to Executive Employment Agreement effective as of
December 27, 2010 (the “Casedhole Employment Agreement”);

WHEREAS, Executive wishes to resign from his employment with Casedhole
immediately prior to the Effective Date and Casedhole wishes to accept such
resignation; and

WHEREAS, as of the Effective Date, Executive and the Company wish for Executive
to be employed by the Company pursuant to the terms of this Agreement; and

WHEREAS, both the Company and Executive have read and understood the terms of
this Agreement, and have been afforded a reasonable opportunity to review this
Agreement with their respective legal counsel.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows, effective as of the
Effective Date:

AGREEMENT

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified or referred to in this Section 1.1:

(a) “Accrued Obligation” shall mean the sum of (i) Executive’s Base Salary
earned through the Date of Termination and (ii) any accrued, unused vacation pay
earned by Executive, in both cases, to the extent not theretofore paid.

(b) “Applicable Anti-Corruption Laws” shall mean all anti-corruption and
anti-bribery laws and legislation that are or may become applicable to Executive
or to the Company or its Subsidiaries, whether as a result of the location of
citizenship, incorporation or registration, or business operations, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act
2010, the principles set out in the Organization for Economic Cooperation and
Development Convention Combating Bribery of Foreign Public Officials in
International Business Transactions.



--------------------------------------------------------------------------------

(c) “Business” shall mean any business in which the Company or any of its
Subsidiaries or other affiliates is engaged during the Term and for which
Executive has (or has had) responsibilities or about which Executive has
Confidential Information and, as of the end of the Term, any other business in
which the Company or any of its Subsidiaries or other affiliates has undertaken
material, substantive steps to engage within the twelve (12) month period prior
to such time and for which Executive has had material responsibility with regard
to, or Confidential Information about, such steps. Without limiting the
foregoing, “Business” shall be deemed to include the well completion and
servicing business (including hydraulic fracturing, coiled tubing, pressure
pumping, cased-hole wireline, pressure testing, pump-down, perforating, pipe
recovery and other complementary services), petroleum engineering services
(including services in connection with hydraulic fracture stimulation and
reservoir engineering) and the chemicals and fluids procurement and sales
business.

(d) “Cause” shall mean Executive’s (i) willful and continued failure to
substantially perform, without proper legal justification and not due to reasons
beyond Executive’s control, the duties required hereunder or under any other
written agreement between Executive and the Company or any affiliate of the
Company or as otherwise reasonably required by the Board or Chief Executive
Officer of the Company (the “CEO”); (ii) conviction, admission or plea of guilty
or nolo contendere to a charge of felony, or any dishonest conduct materially
adverse to the Company or any affiliate of the Company, including any theft,
embezzlement, misappropriation or misuse of funds or property, fraud or
falsification of records, correspondence or other documents; (iii) any material
breach of any of the terms of, or failure to perform any of his covenants
contained herein or in any other written agreement between Executive and the
Company or any affiliate of the Company; or (iv) material violation or failure
to abide by the lawful instructions, policies or workplace rules established by
the Company or any affiliate of the Company.

(e) “Change of Control” shall mean any of the following:

(i) any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
Permitted Holder, acquires “beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;

(ii) a change in the composition of the Board as a result of either (1) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or (2) an actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board, in either case which results in individuals other than
individuals who were directors before such contest or solicitation comprising a
majority of the members of the Board;

 

2



--------------------------------------------------------------------------------

(iii) the consummation of a merger or consolidation of the Company with any
corporation, including without limitation, a reverse or forward triangular
merger, and the Company’s shareholders prior to such transaction own less than a
majority of the voting securities of the surviving or resulting corporation or
entity after the transaction;

(iv) the consummation of a tender offer or exchange offer by a person or group
of persons other than the Company or one of its affiliates or a Permitted Holder
for the ownership of more than fifty percent (50%) of the Company’s voting
securities; or

(v) the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company other than to a
Subsidiary or Subsidiaries or to a Permitted Holder;

provided, that for purposes of this definition, a transaction or event described
in paragraph (i), (ii), (iii), (iv) or (v) shall constitute a Change of Control
only if such transaction or event constitutes a “change of control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5).

(f) “Change of Control Period” shall mean the period beginning on the effective
date of a Change of Control and ending on the two (2) year anniversary of such
Change of Control.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Date of Termination” shall mean the effective date of termination of
Executive’s employment hereunder, as specified in the applicable Notice of
Termination.

(i) “Good Reason” shall mean Executive’s written notice to the Company of his
resignation upon the occurrence of any one of the following events without
Executive’s consent: (i) a permanent relocation of the primary place of
Executive’s employment to a location that is more than fifty (50) miles outside
the Houston metropolitan area; (ii) a material reduction in Executive’s then
effective Base Salary, or (iii) a material breach by the Company of this
Agreement other than any change in Executive’s authority, responsibility, and/or
title; provided that such event(s) shall constitute Good Reason only to the
extent that the conditions set forth in Section 4.1(b) have been satisfied.

(j) “Government Official” shall mean any agent, representative, official,
officer, director, or employee of any government or any department, agency, or
instrumentality thereof (including any officer, director, and employee of a
state-owned, operated or controlled entity) or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government, department, agency, instrumentality, or public
international organization.

(k) “Permanent Disability” shall mean a sickness or disability that renders
Executive incapable of performing his duties hereunder for a period in excess of
six (6) months during any consecutive twelve (12) month period.

 

3



--------------------------------------------------------------------------------

(l) “Permitted Holder” shall mean (i) any trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company or any
of its affiliates, and (ii) any affiliate of the Company or any corporation,
partnership, limited liability company or other entity owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of securities of the Company.

(m) “Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Company timely delivers to Executive the
Release (which shall occur no later than seven (7) days after the Date of
Termination), or in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.

(n) “Restricted Area” shall mean those geographic areas where the Company or any
Subsidiary or other affiliate conducts the Business during the Term and for
which Executive has material responsibilities. Without limiting the foregoing,
the “Restricted Area” shall include those countries, parishes, counties and
other areas specified on Exhibit “A”, and any additional areas in which the
Company has taken material, substantive steps, with Executive’s assistance, in
preparation of conducting the Business.

(o) “Section 409A” shall mean Section 409A of the Code and the final Department
of Treasury regulations and other interpretive guidance issued thereunder.

(p) “Separation from Service” shall have the meaning ascribed to such term in
Section 409A.

(q) “Subsidiary” shall mean any business entity with respect to which the
Company owns or controls, directly or indirectly, not less than a majority of
the equity securities of such entity, or otherwise possesses, with by virtue of
security ownership or contract, the power to elect a majority of the board of
directors or other governing body or officers thereof.

ARTICLE II

DUTIES

2.1 Duties. During the Term (as defined below), Executive shall serve the
Company as Chief Operating Officer (“COO”) and in such other position(s) as the
Board of Directors of the Company (the “Board”) and Executive shall mutually
agree. Executive shall report to the Board, the CEO, and the President/Chief
Financial Officer of the Company. Executive shall comply with the policies of
the Company as may be in effect from time to time for executive officers,
including, without limitation, the Company’s policies regarding confidentiality,
ownership of intellectual property, drug testing, discrimination and harassment,
and ethical conduct.

2.2 Extent of Duties. Subject to the use of vacation, holiday and other approved
leave time, Executive shall devote substantially all of his business time,
energy and efforts to the affairs of the Company as the Company, acting through
its Board, shall reasonably deem necessary in the discharge of Executive’s
duties hereunder and not engage, directly or indirectly,

 

4



--------------------------------------------------------------------------------

in any other business or businesses, whether or not similar to that of the
Company, except with the written consent of the Board or as otherwise permitted
by this Section 2.2. Executive agrees to serve in the position(s) referred to in
Section 2.1 and to perform diligently and to the best of his abilities the
duties and services appertaining to such position(s), as well as such additional
duties and services appropriate to such position(s) which the parties mutually
may agree upon from time to time. Notwithstanding the foregoing, nothing herein
shall prevent Executive from participating in social, civic, charitable,
religious, business, educational or professional associations, or the passive
management of Executive’s personal investments, so long as such activities do
not materially detract from Executive’s ability to perform his duties under this
Agreement or otherwise violate the provisions of this Agreement. Without
limiting the foregoing, in the event that Executive desires to participate
personally in any business opportunity that is reasonably related to the
Company’s business, Execute shall not participate in such opportunity without
first making full disclosure to the Board of such opportunity and the scope of
Executive’s proposed involvement. Executive acknowledges his fiduciary duties to
the Company and shall not appropriate any Company business opportunity for
himself in violation of such fiduciary duties.

ARTICLE III

TERMS OF EMPLOYMENT

3.1 Employment Period. Unless sooner terminated pursuant to the terms and
conditions of this Agreement, Executive’s employment pursuant to this Agreement
shall commence on the Effective Date and end on the third (3rd) anniversary of
the Effective Date (such period, the “Term,” which shall include any extensions
thereof pursuant to this Section 3.1); provided, however, that on the third
anniversary of the Effective Date and on each anniversary thereafter (each an
“Extension Date”), if Executive’s employment under this Agreement has not been
earlier terminated pursuant to Article IV, the Term shall automatically extend
for successive one (1) year periods unless on or before the date that is sixty
(60) days prior to the applicable Extension Date, the Company or Executive
provides the other party hereto written notice (a “Notice of Non-Renewal”) that
the Term shall not be so extended.

3.2 Annualized Base Compensation. As compensation for services rendered under
this Agreement, Executive shall be entitled to receive from the Company an
annualized base salary (before tax withholdings and other deductions) of
$375,000 (“Base Salary”). Executive’s Base Salary shall be reviewed by the Board
on an annual basis and, in the Board’s discretion, may be increased or
decreased; provided, however, that Executive’s Base Salary shall not be
decreased without the written consent of Executive. Executive’s Base Salary
shall be payable in arrears at regular intervals (but no less frequently than
monthly) in accordance with the prevailing practice and policies of the Company
as may exist from time to time.

3.3 Annual Bonus.

(a) Executive shall be eligible to receive an annual bonus (“Annual Bonus”) for
each full calendar year beginning on or after January 1, 2013 that he is
employed with the Company during the Term (each such calendar year, a “Bonus
Year”) in which the Company achieves certain targets as set forth by the
Compensation Committee of the Board (the “Compensation Committee”), and the
amount of such bonus shall have a target range

 

5



--------------------------------------------------------------------------------

(assuming all performance targets are met or exceeded) of 75% to 150% of
Executive’s Base Salary for the applicable Bonus Year; provided that, for the
avoidance of doubt, Executive shall not be entitled to an Annual Bonus for any
Bonus Year in which the Company does not achieve such targets, as determined by
the Compensation Committee and provided, further, that Executive shall not be
entitled to any Annual Bonus if Executive’s employment is terminated by the
Company for Cause prior to the date of payment of such Annual Bonus and, subject
to the exceptions set forth in Sections 4.3(b)(1), 4.3(c)(1) and 4.3(d)(iv)
below, Executive shall not be entitled to any Annual Bonus if Executive is not
employed by the Company on the date the Compensation Committee determines annual
bonuses for executive officers of the Company. The Annual Bonus is expected to
be paid prior to March 15 of the calendar year immediately following the Bonus
Year to which it relates (the “Payment Date”); provided, however, that if the
Company’s accountants have not delivered the audited financial statements for
such Bonus Year prior to the Payment Date for such Bonus Year, the Company may
delay such Payment Date until the earlier to occur of (i) three (3) days
following the Company’s receipt of such Bonus Year’s audited financial
statements for such Bonus Year and (ii) June 30 of the calendar year immediately
following such Bonus Year. Notwithstanding the foregoing, the Company shall use
its best efforts to ensure delivery of its audited financial statements for each
Bonus Year on or before March 15 of the following calendar year. Each Bonus Year
during the Term, the Compensation Committee will review the structure of the
targets provided by it for the preceding Bonus Year and establish the targets
for the Bonus Year as it deems appropriate.

(b) In addition to the Annual Bonus, Executive shall be eligible to additional
incentive bonus compensation in the sole discretion of the Board, (the
“Discretionary Bonus” and together with the Annual Bonus, the “Bonuses”). The
frequency, amount, and payment terms of any Discretionary Bonus shall be left to
the exclusive discretion of the Board.

3.4 Benefits. Executive and Executive’s family members shall be eligible to
participate in any and all employee benefit plans (including, but not limited
to, medical and dental insurance, retirement plans, disability insurance and
life insurance) implemented by the Company from time to time for its executive
employees and their families. Such employment benefits shall be governed by the
applicable plan documents, insurance policies, and/or employment policies, and
may be modified, suspended, or revoked in accordance with the terms of the
applicable documents or policies. In addition to such benefits, the Company
agrees to provide, or cause to be provided, the following benefits upon
satisfaction by Executive of any eligibility requirements, subject to the
following limitations:

(a) Sick-Leave Benefits and Disability Insurance. To the extent made available
to other employees of the Company, and unless Executive’s employment under this
Agreement is terminated pursuant to Article IV, Executive shall be paid sick
leave benefits at his then prevailing Base Salary rate during his absence due to
illness or other incapacity; provided, however, that any sick-leave benefits
will be reduced by the amount, if any, of workers’ compensation, Social Security
entitlement, and/or disability benefits, if any, paid or provided to Executive
in connection with such illness or incapacity.

(b) Vacations. The Company shall provide Executive with vacation consistent with
Company policy, but not less than twenty (20) business days paid vacation per
calendar year during his employment under this Agreement (“Vacation Days”),
which Vacation Days shall accrue and be used pursuant to the Company’s vacation
policies as may exist from time to time.

 

6



--------------------------------------------------------------------------------

3.5 Equity Incentives. As a long-term incentive, not later than March 15 of each
calendar year during the Term beginning in 2014, Executive shall be eligible to
receive long-term equity compensation awards as determined by the Compensation
Committee pursuant to the Company’s 2012 Long-Term Incentive Plan and/or such
other applicable equity incentive plan(s) then in effect (the “Plan”) All such
equity compensation awards, if any, shall be subject to the terms and conditions
of the Plan and the award agreements pursuant to which they are granted.

3.6 Other Benefits.

(a) During the Term, Executive shall be entitled to fringe benefits and
perquisites which shall include an automobile and related insurance coverage for
Executive’s use which is commensurate with Executive’s position, title and
duties with the Company, as determined by the Company from time to time and
subject to all applicable benefit and insurance policies, terms and conditions.

(b) Executive is authorized to incur ordinary, necessary, and reasonable
business expenses in connection with the performance of his duties,
responsibilities, and authorities under this Agreement and for the promotion of
the Company’s business and activities during this Agreement, including but not
limited to expenses for necessary travel and entertainment and other items of
expense required in the normal and routine course of Executive’s employment
under this Agreement. The Company will reimburse Executive from time to time for
all such business expenses actually incurred pursuant to and in conformity with
this paragraph and the policies and practices of the Company then in effect
relative to the reimbursement of business expenses.

ARTICLE IV

TERMINATION

4.1 Termination of Employment.

(a) Termination by Company for Cause. The Company may terminate Executive’s
employment under this Agreement at any time, without any further liability to
Executive, for Cause. If the Company believes Cause exists for terminating
Executive’s employment under this Agreement pursuant to this paragraph, it shall
give Executive written notice of the acts or omissions constituting Cause in its
Notice of Termination and Executive’s employment under this Agreement shall
terminate immediately upon provision of such notice; provided, however, that if
such acts or omissions are of the type described in Section 1.1(d)(i), (iii) or
(iv), no termination of Executive’s employment under this Agreement shall be
effective unless and until Executive fails to cure such acts or omissions, if
curable (as determined by the Company in its reasonable discretion; for the
avoidance of doubt, the parties agree that any violation of Article IX of this
Agreement by Executive shall be among those acts or omissions that will not be
deemed capable of cure for purposes of this Section 4.1(a)), within ten
(10) days after receiving such notice.

 

7



--------------------------------------------------------------------------------

(b) Termination by Executive for Good Reason. Executive may terminate
Executive’s employment under this Agreement for Good Reason. Executive shall
provide notice of any reduction, change or breach upon which Executive intends
to rely as the basis for a Good Reason resignation within thirty (30) days of
the occurrence of such event. The Company shall have thirty (30) days following
the receipt of such notice to remedy the condition constituting such reduction,
change or breach and, if so remedied, any resignation by Executive on the basis
of the circumstances described in such notice shall not be considered a Good
Reason resignation. If the Company does not remedy the condition that has been
the subject of a notice during the designated thirty (30) day remedy period,
Executive must terminate his employment within one hundred twenty (120) days
following the occurrence of such condition, and provide a Notice of Termination
in accordance with Section 4.2, in order for such termination to be considered
for Good Reason for purposes of this Agreement.

(c) Termination by Company without Cause or by Executive Other than for Good
Reason. The Company may terminate Executive’s employment under this Agreement
without Cause, and Executive may terminate Executive’s employment under this
Agreement other than for Good Reason. Any termination of Executive’s employment
by Executive without Good Reason shall be made by the provision of at least
thirty (30) days’ prior written notice to the Company in accordance with
Section 4.2. Any termination of Executive’s employment by the Company without
Cause shall be made by the provision of at least fourteen (14) days’ prior
written notice to Executive in accordance with Section 4.2. For the avoidance of
doubt, the Company’s non-renewal of the Term pursuant to Section 3.1 will not
constitute a termination by the Company without Cause for purposes of this
Article IV.

(d) Change of Control Termination. A termination of Executive’s employment by
the Company without Cause, by Executive for Good Reason or by the Company not
electing to extend the Term during a Change of Control Period shall be subject
to the provisions of Section 4.3(c).

(e) Termination on Death or Permanent Disability. Executive’s employment under
this Agreement shall automatically terminate on Executive’s death or upon the
provision to Executive of notice of the Company’s determination of his Permanent
Disability.

4.2 Notice of Termination. Any termination of Executive’s employment by the
Company or Executive pursuant to Sections 4.1(a), (b), (c), (d) or (e) (in the
case of Executive’s Permanent Disability only) shall be communicated by a
“Notice of Termination” to the other party hereto. The failure by Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason, Cause or Permanent Disability
shall not waive any right of Executive or the Company hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

4.3 Obligations of the Company Upon Termination:

(a) Termination by the Company for Cause or by Executive Other than for Good
Reason. If the Company terminates Executive’s employment for Cause or if
Executive resigns his employment other than for Good Reason, Executive shall be
entitled only to the payment of (i) the Accrued Obligation and (ii) unreimbursed
expenses.

 

8



--------------------------------------------------------------------------------

(b) Termination by Executive for Good Reason or by the Company Other Than for
Cause, Death or Permanent Disability or for Non-Renewal of Term Not During a
Change of Control Period. If, at any time other than during a Change of Control
Period, Executive terminates his employment under this Agreement during the Term
for Good Reason, the Company terminates Executive’s employment during the Term
other than for Cause, death or Permanent Disability or the Company provides a
Notice of Non-Renewal pursuant to Section 3.1, then Executive shall be entitled
to receive (i) payment of the Accrued Obligation and any unreimbursed expenses
and (ii) any unpaid Bonuses owed to Executive for a previous calendar year due
pursuant to the terms and conditions of Section 3.3. In addition, subject to
Executive’s: (x) delivery to the Company by the Release Expiration Date (and
non-revocation in any time provided to do so) of an executed release of all
claims in form and substance customary for releases of this nature and
reasonably satisfactory to the Company (which shall release and discharge the
Company and its affiliates, and their respective partners, officers, directors,
managers, members, employees, agents, shareholders and employee benefit plans
(and the trustees, fiduciaries and administrators of such plans) from any and
all claims or causes of action of any kind or character, including but not
limited to all claims or causes of action arising out of Executive’s employment
with the Company or its affiliates or the termination of such employment, other
than any vested accrued benefits under an employee benefit plan of the Company
or any of its affiliates that is subject to the Employee Retirement Income
Security Act of 1974, as amended, rights to indemnification pursuant to the
Certificate of Incorporation and/or Bylaws of the Company or under applicable
law, and rights of Executive to the post-termination benefits pursuant to this
Agreement) (the “Release”); and (y) compliance with Articles V, VI, and VII,
Executive shall also be entitled to receive:

(1) if the Date of Termination is after June 30 of a year, a pro rata payment of
the Annual Bonus for such calendar year, determined pursuant to the terms and
conditions of Section 3.3;

(2) any and all long-term equity compensation awards granted to Executive under
any plan not previously vested shall become fully vested;

(3) salary continuation severance payments based on Executive’s Base Salary as
in effect on the Date of Termination continuing for the longer of (A) the
remaining Term, but in any event, not more than two (2) years from the Date of
Termination or (B) one (1) year from the Date of Termination (such period, the
“Non-COC Severance Period”), payable in substantially equal monthly installments
in accordance with the Company’s normal payroll practices; and

(4) a lump sum payment of an amount equal to all Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) premiums that would be payable during the Non-COC
Severance Period, assuming Executive and his dependents who were enrolled in the
Company’s group health plans as of the Date of Termination elected continuation
coverage under the Company’s group health plans as in effect, and at the
applicable COBRA rates, as of the Date of Termination;

 

9



--------------------------------------------------------------------------------

provided, however, that, notwithstanding anything to the contrary herein, if the
Company provides a Notice of Non-Renewal, the salary continuation payments
provided for in Section 4.3(b)(3) shall continue for twelve (12) months if the
Term ends on the third anniversary of the Effective Date, six (6) months if the
Term ends on the fourth anniversary of the Effective Date, and three (3) months
(or such longer period of time as may be provided under any severance policy or
program of the Company) if the Term ends on or after the fifth anniversary of
the Effective Date.

(c) Change of Control Termination. If, during a Change of Control Period, the
Company terminates Executive’s employment without Cause, Executive resigns his
employment for Good Reason, or the Company provides a Notice of Non-Renewal
pursuant to Section 3.1, Executive shall be entitled to receive (i) payment of
the Accrued Obligation and any unreimbursed expenses and (ii) any unpaid Bonuses
owed to Executive for a previous calendar year due pursuant to the terms and
conditions of Section 3.3 of this Agreement. In addition, subject to Executive’s
(x) delivery to the Company by the Release Expiration Date (and non-revocation
in any time provided to do so) of an executed Release and (y) compliance with
Articles V, VI and VII, Executive shall also be entitled to receive:

(1) if Executive’s Date of Termination is after June 30 of a calendar year, a
pro rata payment of the Annual Bonus for such calendar year, determined pursuant
to the terms and conditions of Section 3.3;

(2) any and all long-term equity compensation awards granted to Executive under
any plan not previously vested shall become vested;

(3) an amount equal to Executive’s Base Salary as in effect on the Date of
Termination for the longer of (A) the remaining Term or (B) two (2) years from
the Date of Termination (such period, the “COC Severance Period”), payable in
six (6) substantially equal monthly installments in accordance with the
Company’s normal payroll practices;

(4) a lump sum payment of an amount equal to all COBRA premiums that would be
payable during the COC Severance Period, assuming Executive and his dependents
who were enrolled in the Company’s group health plans as of the Date of
Termination elected continuation coverage under the Company’s group health plans
as in effect, and at the applicable COBRA rates, as of the Date of Termination.

(d) Termination on Death or Permanent Disability. If Executive’s employment is
terminated by reason of Executive’s death or Permanent Disability during the
Term, the Company shall have no further obligations to Executive, other than for
(i) payment of the Accrued Obligation, (ii) payment of any unreimbursed
expenses; (iii) any unpaid Bonuses owed to Executive for previous Bonus Years
due pursuant to the terms and conditions of Section 3.3 of this Agreement,
(iv) if the Date of Termination is after June 30 of a Bonus Year, the pro rata
payment of the Annual Bonus as determined by the Board for such Bonus Year
payable pursuant to the terms and conditions of Section 3.3 of this Agreement
and (v) the timely payment or provision of any and all benefit obligations
provided under Section 3.4, which under their terms are available in the event
of Executive’s death or Permanent Disability.

 

10



--------------------------------------------------------------------------------

(e) Termination by Executive at Expiration of the Term. If Executive’s
employment hereunder terminates by reason of Executive’s provision of a Notice
of Non-Renewal pursuant to Section 3.1, Executive shall be entitled only to the
payment of (i) the Accrued Obligation, (ii) unreimbursed expenses,
(iii) previously awarded and earned, but unpaid, Bonuses due pursuant to the
terms and conditions of Section 3.3 and (iv) if the Date of Termination is after
June 30 of a Bonus Year, a pro rata payment of the Annual Bonus as determined by
the Board for such Bonus Year pursuant to the terms and conditions of
Section 3.3.

4.4 Except as otherwise provided in Section 10.13, the Company shall pay
Executive the amounts specified in Sections 4.3(a)(i) and (ii), 4.3(b)(i),
4.3(c)(i), 4.3(d)(i) and (ii), and 4.3(e)(i) and (ii) within thirty (30) days
after the Date of Termination. In addition, subject to Executive’s timely
execution and non-revocation of the Release and compliance with Articles V, VI
and VII, the Company shall commence payment to Executive of the amounts
specified in Sections 4.3(b)(3) and 4.3(c)(3) and shall pay Executive the
amounts specified in Section 4.3(b)(4) and 4.3(c)(4) on the date that is sixty
(60) days after the Date of Termination. Any other amounts payable by the
Company under Sections 4.3(b)(ii) and (b)(1), 4.3(c)(ii) and (c)(1), 4.3(d)(iii)
and (iv) and 4.3(e)(iii) and (iv) are payable at the time set forth in
Section 3.3.

4.5 Limitations on Severance Payment and Other Payments or Benefits.

(a) Limitation on Payments. Notwithstanding any provision of this Agreement, if
any portion of the payments or benefits under this Agreement or under any other
agreement with Executive or plan of the Company or any of its affiliates (in the
aggregate, “Total Payments”) would constitute an excess “parachute payment” and
would, but for this Section 4.5, result in the imposition on Executive of an
excise tax under Code Section 4999 (the “Excise Tax”), then the Total Payments
to be made to Executive shall either be (i) delivered in full, or (ii) delivered
in such reduced amount in the manner determined in accordance with
Section 4.5(b) so that no portion of such Total Payment would be subject to the
Excise Tax, whichever of the foregoing (i) or (ii) results in the receipt by
Executive of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local taxes and the Excise Tax.

(b) Determination of Limit. Within forty (40) days following the Date of
Termination or notice by one party to the other of its belief that there is a
payment or benefit due Executive that will result in an excess parachute
payment, Executive and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of a nationally recognized tax counsel
(“National Tax Counsel”) selected by the Company (which may be regular outside
counsel to the Company), which opinion sets forth (i) the amount of the Base
Period Income (as defined below), (ii) the amount and present value of the Total
Payments, (iii) the amount and present value of any excess parachute payments
determined without regard to any reduction of Total Payments pursuant to
Section 4.5(a), and (iv) the net after-tax proceeds to Executive, taking into
account the Excise Tax imposed under Code Section 4999 if (x) the Total Payments
were reduced in accordance with Section 4.5(a)(ii) or

 

11



--------------------------------------------------------------------------------

(y) the Total Payments were not so reduced. The opinion of National Tax Counsel
shall be addressed to the Company and Executive and shall be binding upon the
Company and Executive. If such National Tax Counsel’s opinion determines that
Section 4.5(a)(ii) above applies, then the Termination Benefits hereunder or any
other payments or benefits determined by such counsel to be includable in Total
Payments shall be reduced or eliminated so that, under the bases of calculations
set forth in such opinion, there will be no excess parachute payments. In such
event, payments or benefits included in the Total Payments shall be reduced or
eliminated by applying the following principles, in order: (1) the payment or
benefit with the higher ratio of the parachute payment value to present economic
value (determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) a payment or
benefit with a later payment date shall be reduced or eliminated before a
payment or benefit with an earlier payment date; and (3) cash payments shall be
reduced prior to non-cash benefits; provided that if the foregoing order of
reduction or elimination would violate Section 409A, then the reduction shall be
made pro rata among the payments or benefits included in the Total Payments (on
the basis of the relative present value of the parachute payments).

(c) Definitions and Assumptions. For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Code Section 280G and such “parachute payments” shall be
valued as provided therein; (ii) present value shall be calculated in accordance
with Code Section 280G(d)(4); (iii) the term “Base Period Income” means an
amount equal to Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1); (iv) “Termination Benefits” shall
mean, the payments and benefits to be paid or provided pursuant to Sections
4.3(c)(1), (2), (3) and (4); [(v) for purposes of the opinion of National Tax
Counsel, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4), which determination shall be
evidenced in a certificate of such auditors addressed to the Company and
Executive]; and (vi) Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation, and state and local income taxes at the highest marginal rate of
taxation in the state or locality of Executive’s domicile (determined in both
cases in the calendar year in which the Date of Termination or notice described
in Section 4.5(b) above is given, whichever is earlier), net of the maximum
reduction in federal income taxes that may be obtained from the deduction of
such state and local taxes.

(d) Reasonableness of Compensation. If such National Tax Counsel so requests in
connection with the opinion required by this Section 4.5, Executive and the
Company shall obtain, at the Company’s expense, and the National Tax Counsel may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by Executive
solely with respect to its status under Code Section 280G.

(e) Indemnification. The Company agrees to bear all costs associated with, and
to indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 4.5, except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.

 

12



--------------------------------------------------------------------------------

(f) Changes to Code Sections. This Section 4.5 shall be amended to comply with
any amendment or successor provision to Sections 280G or 4999 of the Code. If
such provisions are repealed without successor, then this Section 4.5 shall be
cancelled without further effect.

(g) Resignation Upon Termination. Upon any termination of Executive’s employment
with the Company, and without further action on the part of Executive, Executive
shall be deemed to have resigned from each directorship and other office or
position of authority Executive may hold with the Company or any of its direct
or indirect subsidiary business entities.

ARTICLE V

CONFIDENTIAL INFORMATION AND NONCOMPETITION

5.1 Confidential Information. For the purposes of Articles V, VI, VII and VIII
the “Company” shall be deemed to include the Company and each of its
Subsidiaries.

5.2 Scope of Confidential Information. Executive acknowledges that the Company
has developed, and will during the term of Executive’s employment continue to
develop, substantial, confidential, competitively valuable information and other
intangible or “intellectual property” in connection with its business, some or
all of which is proprietary to the Company, (collectively, the “Confidential
Information”). Without limiting the generality of the preceding sentence,
Executive expressly recognizes and agrees that subject to the remainder of this
subsection, the following items, and all copies, summaries, extracts or
derivative works thereof, are entitled to trade secret protection and constitute
Confidential Information under this Agreement, whether developed prior to the
date hereof or hereafter, and whether with the assistance of Executive or
otherwise: (i) the Company’s proprietary computer software, databases and lists
of customers, prospects, candidates, and employees; employee applications;
skills inventory sheets and similar summaries of employee qualifications as well
as employee compensation; customer ordering habits, billing rates, buying
preferences, and short term needs; sales reports and analysis; (ii) employee
reports and analysis; customer job orders and profit margin data; businesses
processes, methods of operation and sales techniques; (iii) statistical
information regarding the Company; (iv) financial information of the Company and
its customers that is not publicly available; (v) specially negotiated terms and
pricing with vendors and customers; (vi) research and development, business
projects, strategic business plans, and strategies; products and solution
services offered to customers; and (vii) any other non-public information of the
Company that gives the Company a competitive advantage by virtue of it not being
generally known. Notwithstanding the foregoing, the Confidential Information
shall not include (a) any information which is or becomes publicly available
other than as a result of the wrongful action of Executive or his agents;
(b) any information independently developed by Executive subsequent to the Date
of Termination; (c) any information made available to Executive following the
termination of Executive’s employment from a third party not known by Executive
to be under binder of confidentiality to the Company with regard thereto or
(d) any information as to which the Company specifically waives its rights
hereunder pursuant to an instrument in writing.

 

13



--------------------------------------------------------------------------------

5.3 Agreement to Provide Confidential Information to Executive. The Company
promises to provide some or all of the Confidential Information described above
to Executive without regard to the duration of his continued employment with the
Company. Executive agrees that the Confidential Information belongs to the
Company, is subject to the terms of this Agreement, and is not his property.

5.4 Works Made for Hire. Executive recognizes and agrees that all original works
of authorship, and all inventions, discoveries, improvements and other results
of creative thinking or discovery by Executive during the term of Executive’s
employment, whether the result of individual efforts or in acts in concert with
others, arising in the scope of Executive’s employment, utilizing in any way any
of the Confidential Information or Company property, or otherwise relating to
the Company’s business, are and shall be “works made for hire” within the
meaning of the United States copyright laws, to the extent applicable thereto,
and in all events shall be the sole and exclusive property of the Company
(collectively, the “Created Works”). Without limiting the generality of the
foregoing, the Created Works shall include all computer software, written
materials, business processes, compilations, programs, improvements, inventions,
notes, copyrightable works made, fixed, conceived, or acquired by Executive in
the scope of Executive’s employment, utilizing in any way any of the
Confidential Information or Company property, or otherwise relating to the
Company’s business. No part of the definition of Created Works is intended to
exclude the Created Works from being included among the items constituting
Confidential Information.

5.5 Agreement to Return Confidential Information and Company Property. At any
time during employment, upon demand by the Company, and within five (5) days of
the termination of Executive’s employment for any reason, regardless of which
party initiates such termination, Executive promises to return all property of
the Company to the Company, including all computer files and other
electronically stored information and all copies of all or any part of the
Confidential Information or any summaries, extracts or derivative works thereof,
in good condition. Such property includes but is not limited to any Confidential
Information including Created Works constituting Confidential Information, and
any of the Company’s tools of trade.

5.6 Assignment of Created Works. Executive hereby fully assigns to the Company
all of his right, title and interest in and to the Created Works and all aspects
thereof, including without limitation all rights to renewals, extensions, causes
of action, reproduce, prepare derivative works, distribute, display, perform,
transfer, make, use and sell. Executive will, from time to time during the term
of this Agreement and thereafter, and at any time upon the request of the
Company, execute and deliver any documents, agreements, certificates or other
instruments affirming, giving effect to or otherwise perfecting the Company’s
rights in the Created Works and will provide such cooperation as the Company
shall reasonably request in connection with the protection, exploitation or
perfection of its rights therein anywhere in the world.

 

14



--------------------------------------------------------------------------------

5.7 Power of Attorney. If the Company is unable, after reasonable effort, to
secure Executive’s signature on any application for patent, copyright, trademark
or other analogous registration or other documents regarding any legal
protection relating to a Created Work, whether because of Executive’s physical
or mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his or her agent and attorney-in-fact, to act for and in
Executive’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by Executive.

5.8 Disclosure of Inventions. Executive will promptly and without reservation
fully disclose any Created Works to the Company both during the term of
employment and thereafter.

ARTICLE VI

NON-DISCLOSURE

6.1 Non-Disclosure.

(a) General Duty. Executive agrees that he will not directly or indirectly use
any Confidential Information, including without limitation the Company’s
proprietary information, trade secrets or the Created Works, for his or her own
benefit or for the benefit of any third party. Executive agrees that he will not
directly or indirectly disclose any Confidential Information, including, without
limitation, the Company’s proprietary information, trade secrets, or the Created
Works, to any person or entity who is not an employee of the Company unless
previously authorized to do so by the Company.

(b) Special Exceptions. Notwithstanding the foregoing, to the extent that
Executive shall be required, by law or process of law, to disclose any
Confidential Information, Executive shall be entitled to do so only to the
extent so required, subject to giving the Company prompt, advance notice of such
requirement so that the Company may pursue a protective order or other remedy,
and Executive acknowledges and agrees that he will cooperate reasonably with the
Company’s efforts to obtain a confidentiality order or similar protection.

6.2 Nature of Business.

(a) Acknowledgment of Competitive Business. Executive acknowledges and agrees
that the Company is engaged in a highly competitive industry and must protect
its Confidential Information against unauthorized use or disclosure that would
irreparably harm the Company’s interests. Executive recognizes that the
disclosure by the Company to Executive of certain of its Confidential
Information will be necessary and useful to Executive in the performance of his
job duties for the Company under this Agreement. As a result, Executive will
have access to Confidential Information that could be used by the Company’s
competitors in a manner which would irreparably harm the Company’s competitive
position in the marketplace.

 

15



--------------------------------------------------------------------------------

(b) Acknowledgment of Need for Protection. Executive further acknowledges and
agrees that it would be virtually impossible for Executive to ignore all
knowledge of the Company’s Confidential Information if he were to engage in
competition with the Company. It is, therefore, reasonable and proper for the
Company to protect against the intentional or inadvertent use of such
Confidential Information. Accordingly, Executive agrees that restrictions on
competition and soliciting the Company’s customers or employees during his
employment under this Agreement and for a reasonable period of time thereafter
are appropriate and necessary for the protection of the Company’s Confidential
Information, goodwill, and other legitimate business interests. For the
avoidance of doubt, Executive acknowledges and agrees that if he violates any of
the provisions of Article VII below, he will also inevitably violate Section 6.1
above.

ARTICLE VII

NON-SOLICITATION AND NON-COMPETITION

7.1 Non-Solicitation and Non-Competition. Ancillary to the agreements to provide
Executive with the Confidential Information as set forth above, and in order to
aid in the enforcement of those agreements, Executive agrees that, during the
Term and for a period of two (2) years after the termination of Executive’s
employment with the Company (the “Prohibited Period”) for any reason, he will:

(a) refrain from carrying on or engaging in the Business in the Restricted Area.
Executive agrees and covenants that, because the following conduct would
effectively constitute carrying on or engaging in the Business, he will not, and
he will cause his affiliates not to, in the Restricted Area during the
Prohibited Period: directly or indirectly, own, manage, operate, join, become an
employee of, control or participate in or be connected with any business,
individual, partnership, firm, corporation or other entity which engages in the
Business;

(b) refrain from, and cause his affiliates to refrain from, soliciting or
causing to be solicited any customer of the Company that was a customer of the
Company in the Restricted Area during the period in which Executive was employed
by the Company; and

(c) refrain from, and cause his affiliates to refrain from, engaging or
employing or soliciting or contacting with a view to the engagement or
employment of, any person who is an officer or employee of the Company.

7.2 Exception for Equity Ownership. Notwithstanding the restrictions contained
in Section 7.1 above, Executive or any of his affiliates may own (i) less than
five percent (5%) of any equity security registered under the Securities
Exchange Act of 1934, as amended, in any entity engaged in the Business,
provided that neither Executive nor his affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation, and
(ii) those equity investments owned by Executive as of the date of this
Agreement as previously disclosed to and agreed by the Board.

 

16



--------------------------------------------------------------------------------

7.3 Exception Within Oklahoma. Notwithstanding the restrictions contained in
Section 7.1 above, within those areas of the State of Oklahoma that are within
the Restricted Area (the “Oklahoma Restricted Area”), Executive shall be
permitted to engage in the Business after his employment with the Company has
ended but before the Prohibited Period has expired; provided, however, that at
no point during the Prohibited Period shall Executive, within the Oklahoma
Restricted Area, solicit the goods, services or a combination of goods and
services from any established customer of the Company.

ARTICLE VIII

SURVIVAL OF COVENANTS, ENFORCEMENT OF COVENANTS AND REMEDIES

8.1 Survival of Covenants. Executive acknowledges and agrees that his covenants
in Articles V, VI and VII of this Agreement, and those provisions necessary to
interpret and enforce them, shall survive the termination of this Agreement, and
the existence of any claim or cause of action of Executive against the Company
whether predicated on this Agreement or otherwise shall not constitute a defense
to the enforcement by the Company of those covenants.

8.2 Enforcement of Covenants. Executive acknowledges and agrees that his
covenants in Articles V, VI and VII of this Agreement are, among other things,
ancillary to the otherwise enforceable agreements to provide Executive with
Confidential Information and are supported by independent, valuable
consideration. Executive further acknowledges and agrees that the limitations as
to time, geographical area, and scope of activity to be restrained by those
covenants are reasonable and acceptable to Executive in all respects and do not
impose any greater restraint than is reasonably necessary to protect the
Company’s goodwill and other legitimate business interests. Executive further
agrees that if, at some later date, a court of competent jurisdiction determines
that any of the covenants in Articles V, VI or VII are unreasonable, any such
covenants shall be reformed by the court and enforced to the maximum extent
permitted under the law.

8.3 Remedies. In the event of actual or threatened breach by Executive of any of
his covenants in Articles V, VI and VII of this Agreement, the Company shall be
entitled to equitable relief by temporary restraining order, temporary
injunction, or permanent injunction or otherwise, in addition to all other legal
and equitable relief to which it may be entitled, including any and all monetary
damages that the Company may incur as a result of said breach, violation, or
threatened breach or violation. The Company may pursue any remedy available to
it concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other of such remedies as to such breach, violation, or threatened breach or
violation, or as to any other breach, violation, or threatened breach or
violation. In addition to the above, in the case of a threatened material
breach, in the event that a final judicial determination concludes that
Executive has so breached any of his covenants in Articles V, VI or VII of this
Agreement, the Company will be entitled to reimbursement by Executive of all
severance payments paid by the Company under this Agreement during the period of
any such breach. In the event of an alleged actual material breach by Executive
of any of his covenants in Articles V, VI and VII of this Agreement, as
determined in good faith by the Board, the Company may suspend the payments and
benefits then owing to Executive under this Agreement without resort to judicial
intervention until such breach is cured (if curable);

 

17



--------------------------------------------------------------------------------

provided, however, that if it is later determined, whether judicially or
otherwise by the Board, that Executive was not in material breach of such
covenants, the Company shall promptly pay to Executive all such suspended
payments and benefits, as well as reimbursement of all reasonable costs and
expenses (including attorneys’ fees) incurred by Executive in defending any such
claim or action in accordance with Section 10.11; provided, however, that any
cure and payments upon cure and any payments upon a judicial determination that
no breach occurred will be made no later than the deadline under Section 409A
that is applicable to disputed payments and refusals to pay.

8.4 Indemnification. In any situation where under applicable law the Company has
the power to indemnify, advance expenses to and defend Executive in respect of
any judgments, fines, settlements, loss, cost or expense (including attorneys’
fees) arising from bona fide claims of any nature related to or arising out of
Executive’s activities as an agent, employee, officer or director of the Company
or in any other capacity on behalf of or at the request of the Company, then the
Company shall promptly on written request, indemnify Executive, advance expenses
(including attorney’s fees) to Executive and defend Executive to the fullest
extent permitted by applicable law, including but not limited to making such
findings and determinations and taking any and all such actions as the Company
may, under applicable law, be permitted to have the discretion to take so as to
effectuate such indemnification, advancement or defense. Such agreement by the
Company shall not be deemed to impair any other obligation of the Company
respecting Executive’s indemnification or defense otherwise arising out of this
or any other agreement or promise of the Company under any statute.

ARTICLE IX

ANTI-CORRUPTION COMPLIANCE

9.1 Compliance with Applicable Anti-Corruption Laws. Executive acknowledges and
agrees that he understands and will comply with all Applicable Anti-Corruption
Laws, and will not, directly or indirectly, pay, offer, authorize or promise to
pay or provide anything of value to any Government Official, political party,
political party official or political candidate, or to any other person in order
to influence an official act, omission or decision that will assist the Company
or any other person or entity in obtaining or retaining business or in directing
business to any other person or entity for any purpose that violates the
Applicable Anti-Corruption Laws or would cause the Company to be in violation of
Applicable Anti-Corruption Laws.

9.2 Compliance with Company Anti-Corruption Program. Executive acknowledges and
agrees that he will comply with the Company’s Anti-Corruption Compliance Program
and Manual and Code of Business Conduct, including the Company’s annual
anti-corruption training requirement, and further agrees to execute a compliance
certification, as periodically may be requested by the Company.

 

18



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the Agreement’s subject matter and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to its subject matter.

10.2 Modification; Amendment. This Agreement may not be modified or amended in
any respect except by an instrument in writing signed by the party against whom
such modification or amendment is sought to be enforced. No modification or
amendment may be enforced against the Company unless such modification or
amendment is in writing and authorized by the Board.

10.3 No Waiver. The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.

10.4 Remedies; Governing Law; Jurisdiction. This Agreement and performance under
it, and the exclusive venue for all proceedings that may ensue from its breach,
shall be in state or federal court, as applicable, located in Harris County,
Texas and this Agreement shall be construed in accordance with the laws of the
State of Texas. In the event of a breach or threatened breach by either
Executive or the Company of any provision of this Agreement, the non-breaching
party shall be entitled to a temporary restraining order and an injunction
restraining the breaching party from the commission or threatened commission of
such breach. Nothing in this Agreement, however, precludes the Company from
seeking to remove a civil action from any state court to federal court. Nothing
herein shall be construed as prohibiting either Executive or the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of money damages.

10.5 Executive’s Representations. Executive represents and warrants that he is
free to enter into this Agreement and to perform each of the terms and covenants
of it. Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and that his execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity. Executive acknowledges and agrees that (a) he is not relying
upon any determination by the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with Executive’s
execution of this Agreement and (b) in deciding to enter into this Agreement,
Executive is relying on his own judgment and the judgment of the professionals
of his choice with whom he has consulted. Executive hereby releases, acquits and
forever discharges the Company Parties from all actions, causes of action,
suits, debts, obligations, liabilities, claims, damages, losses, costs and
expenses of any nature whatsoever, whether known or unknown, on account of or
arising out of, or in any way related to the tax effects associated with
Executive’s execution of this Agreement.

 

19



--------------------------------------------------------------------------------

10.6 The Company’s Representations. The Company represents and warrants that it
is free to enter into this Agreement and to perform each of the terms and
covenants of it. The Company represents and warrants that it is not restricted
or prohibited, contractually or otherwise, from entering into and performing
this Agreement, and that its execution and performance of this Agreement is not
a violation or breach of any other agreement between the Company and any other
person or entity. The Company represents and warrants that this Agreement is a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms.

10.7 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given in person or by either personal delivery,
facsimile with confirmation of receipt, overnight delivery, or first class mail,
certified or registered with return receipt requested, with postal or delivery
charges prepaid, and shall be deemed to have been duly given when delivered
personally, or three days after mailing first class, certified or registered
with return receipt requested, to the respective persons named below:

 

If to the Company:

  

C&J Energy Services, Inc.

10375 Richmond Avenue, Suite 2000

   Houston, TX 77042    Attention: Executive Vice President, General Counsel &
Corporate Secretary

If to Executive:

   Donald J. Gawick    10375 Richmond Avenue, Suite 2000    Houston, TX 77042

10.8 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

10.9 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect.

10.10 Assignment. Executive may not assign any rights (other than rights to
payments to heirs or his estate, which may only be assigned by operation of law)
or duties under this Agreement without the prior written consent of the Company.
The Company may assign its rights and duties hereunder to any successor or
affiliate without the requirement of obtaining Executive’s prior consent. The
rights and obligations of the parties under this Agreement shall be binding upon
and inure to the benefit of their respective successors, assigns, executors,
administrators and heirs.

10.11 Attorneys’ Fees and Other Costs. If either party breaches this Agreement,
or if a dispute arises between the parties based on or involving this Agreement,
the party that prevails in the resolution of such dispute, is entitled to
recover from the other party its reasonable attorneys’ fees, court costs, and
expenses incurred in enforcing such rights or resolving such dispute. For
purposes of this Section 10.11, the finder of fact shall be requested to answer
affirmatively as to whether a party “prevailed” in order to recoup attorneys’
fees and other costs pursuant to this Section 10.11.

 

20



--------------------------------------------------------------------------------

10.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

10.13 Section 409A.

(a) General. Any compensation or benefits made to Executive under the terms of
this Agreement (as described above) may constitute nonqualified deferred
compensation for purposes of Section 409A. Accordingly, notwithstanding any
provision contained herein, this Agreement shall be interpreted in a manner that
is consistent with Section 409A. In the event that any provision of this
Agreement conflicts with Section 409A, such provision is to that extent
superseded by the applicable Section 409A standards for nonqualified deferred
compensation plans to satisfy the requirements of Section 409A.

(b) General Suspension of Payments. Notwithstanding any contrary provisions in
this Agreement, if Executive is a “specified employee,” as such term is defined
within the meaning of Section 409A, as determined by policies established by the
Company’s Board, any payments or benefits which are classified as “nonqualified
deferred compensation” for purposes of Section 409A and are payable or provided
as a result of Executive’s termination of employment that would otherwise be
paid or provided within six (6) months and one day of such termination (other
than due to death or “disability”, as such term is defined within the meaning of
Section 409A) shall instead be paid or provided on the earlier of (i) six
(6) months and two days following Executive’s termination, (ii) the date of
Executive’s death, or (iii) any date that otherwise complies with Section 409A.
In the event that Executive is entitled to receive payments during the
suspension period provided under this Section, Executive shall receive the
accumulated benefits that would have been paid or provided under this Agreement
within the six (6) month and one (1) day suspension period on the earliest day
that would be permitted under Section 409A.

(c) Separation from Service. For all purposes of this Agreement, Executive’s
employment with the Company shall be considered to have terminated when
Executive incurs a “separation from service” with the Company within the meaning
of Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably anticipated
permanent reduction in the level of bona fide services to be performed to no
more than twenty percent (20%) of the average level of bona fide services
provided in the immediately preceding thirty-six (36) months.

(d) Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Agreement that are treated as “reimbursement payments” under
Section 409A, including, but not limited to, any payments provided under
Section 4.3: (i) the amount of expenses eligible for reimbursement in one
calendar year shall not limit the available reimbursements for any other
calendar year; (ii) Executive shall file a claim for all reimbursement payments
not later than thirty (30) days following the end of the calendar year

 

21



--------------------------------------------------------------------------------

during which the expenses were incurred, (iii) the Company shall make such
reimbursement payments within thirty (30) days following the date Executive
delivers written notice of the expenses to the Company; and (iv) Executive’s
right to such reimbursement payments shall not be subject to liquidation or
exchange for any other payment or benefit.

(e) Separate Payments. For purposes of Section 409A, any right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments so that each payment is designated as a separate
payment for purposes of Section 409A, and any rights and benefits under this
Agreement shall be treated as rights to separate payments for purposes of
Section 409A.

(f) Amendment. In the event that the Company determines that any amounts payable
hereunder will be taxable to Executive under Section 409A or the regulatory
guidance issued thereunder prior to payment to Executive, then the Company may
(i) adopt amendments to this Agreement, including amendments with retroactive
effect, that the Company determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided hereunder and/or (ii) take such
other actions as the Company determines necessary or appropriate to avoid the
imposition of tax under Section 409A.

10.14 Prior Employment Agreement Superseded. Upon the Effective Date, any and
all prior employment agreements between the Company or any Subsidiary and
Executive, shall be of no further force or effect and this Agreement shall
supersede all such prior agreements. For the avoidance of doubt, in entering
into this Agreement, Executive acknowledges, agrees and represents that the
Casedhole Employment Agreement has been terminated in its entirety; such
termination is due to Executive’s voluntary termination of the Casedhole
Employment Agreement pursuant to Section 6.5 of such agreement, with all notice
obligations under the Casedhole Employment Agreement being deemed satisfied in
full. Executive further acknowledges, and agrees that he has received all leaves
(paid and unpaid) owed by Casedhole and each other affiliate of the Company as
of the Effective Date and he has received all sums, benefits, bonuses and other
compensation owed under the Casedhole Employment Agreement that he ever could be
owed under such agreement, as Casedhole and each other affiliate of the Company
have fully and finally satisfied any and all obligations that they have had and
ever could have under the Casedhole Employment Agreement. Notwithstanding the
preceding provisions of this Section 10.14, Executive expressly acknowledges and
agrees that Section 8 of the Casedhole Employment Agreement (“Confidentiality
and Developments”) survives the termination of the Casedhole Employment
Agreement and shall continue in effect pursuant to its terms.

10.15 Limitation. Subject to the termination provisions contained herein, this
Agreement shall not confer any right or impose any obligation on the Company to
continue the employment of Executive in any capacity or limit the right of the
Company or Executive to terminate Executive’s employment.

10.16 Third-Party Beneficiaries. Each Subsidiary shall be a third-party
beneficiary of Executive’s obligations under Articles V, VI and VII and shall be
entitled to enforce such obligations as if a party hereto.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year indicated above.

 

COMPANY: C&J ENERGY SERVICES, INC. By:  

/s/ Theodore R. Moore

Name:   Theodore R. Moore Title:   Executive Vice President, General Counsel
EXECUTIVE:

/s/ Donald. J. Gawick

DONALD J. GAWICK With respect to Section 10.14 only: CASEDHOLE: CASEDHOLE
HOLDINGS, INC. By:  

/s/ Theodore R. Moore

Name:   Theodore R. Moore Title:   Vice President and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED AREA